In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00374-CV

____________________


IN RE CHAD DAVIS




Original Proceeding



MEMORANDUM OPINION
	Chad Davis seeks mandamus relief to compel the trial court to sign an order of non-suit in a forfeiture proceeding.  Davis argues the order granting the State's motion for non-suit is void because the decretal portion of the order lacks express language of dismissal.  In
its response to the petition for writ of mandamus, the State attached a copy of a nunc pro tunc
order signed on August 24, 2009.  The nunc pro tunc order adds the language "is hereby
DISMISSED WITHOUT PREJUDICE" to the order of non-suit. 
	"Courts should not give conclusive effect to the judgment's use or omission of
commonly employed decretal words, but should instead determine what the trial court
adjudicated from a fair reading of all the judgment's provisions."  Wilde v. Murchie, 949
S.W.2d 331, 333 (Tex. 1997).  "A judgment should be construed as a whole toward the end
of harmonizing and giving effect to all the court has written."  Point Lookout West, Inc. v.
Whorton, 742 S.W.2d 277, 278 (Tex. 1987).  Although there was an omission from the
decretal portion of the order granting non-suit, there was no conflict between the recital and
decretal portions of the order and the court's order may be ascertained from reading the
whole document.  Furthermore, the trial court subsequently denied all claims for relief in a
final order signed July 31, 2008.  We held that Davis failed to timely perfect an appeal from
that order, which was the final judgment in the case.  See 9 MM Taurus Model PT 111
Handgun Serial No. TTD 96410  v.  State, No. 09-08-00526-CV, 2009 WL 89272 (Tex.
App.--Beaumont Jan. 15, 2009, no pet.).  Davis did not seek further review of the judgment
and our mandate issued.
	The only relief requested in the petition is the signing of a "proper order granting the
[State's] motion for non-suit."  A final judgment that disposed of all claims was signed on
July 31, 2008, and it further appears that a proper order has been signed that corrects the
order of non-suit through a nunc pro tunc order.  Davis has not shown that he is entitled to
mandamus relief.  We deny the petition for writ of mandamus.
	PETITION DENIED.
									PER CURIAM

Submitted on August 26, 2009
Opinion Delivered August 31, 2009
Before McKeithen, C.J., Gaultney and Horton, JJ.